Exhibit 10(a)24

 

 

 

 

 

 

SOUTHERN COMPANY

EXECUTIVE CHANGE IN CONTROL

SEVERANCE PLAN

 

 

AMENDED AND RESTATED

 

 

 

 

 

 

 

 

Troutman Sanders LLP

Bank of America Plaza, Suite 5200

600 Peachtree Street, N.E.

Atlanta, Georgia 30308

 

 

 

1

 



 

--------------------------------------------------------------------------------



SOUTHERN COMPANY

EXECUTIVE CHANGE IN CONTROL

SEVERANCE PLAN

 

AMENDED AND RESTATED

 

ARTICLE 1 - PURPOSE AND ADOPTION OF PLAN

1.1       Adoption of Plan. Southern Company Services, Inc. hereby adopts this
Amended and Restated Southern Company Executive Change in Control Severance Plan
effective as of the date of execution. The Plan was originally effective
December 7, 1998. It was amended by a First Amendment also effective December 7,
1998, and subsequently amended and restated effective July 10, 2000, May 9,
2002, May 1, 2003 and January 1, 2007. The Plan is an unfunded “top hat” plan
designed to provide certain severance benefits to a select group of management
or highly compensated employees, to be paid solely from the general assets of
the respective Employing Companies.

1.2       Purpose. The Plan is primarily designed to provide benefits to certain
key employees of the Employing Companies, whose employment is terminated
subsequent to a change in control of Southern or their respective Employing
Company.

ARTICLE 2 - DEFINITIONS

2.1       “Administrative Committee” shall mean the Southern Company Benefits
Administration Committee as such committee shall stand from time to time. In the
event the Southern Company Plan Administration Committee is disestablished, the
Administrative Committee shall be the committee appointed by the Board of
Directors to conduct the overall administration of the Plan.

2.2       “Annual Compensation” shall mean a Participant’s Base Salary plus
Target Bonus under his Employing Company’s Short Term Bonus Plan.

2.3       “Base Salary” shall mean a Participant’s highest annual base salary
rate during the twelve (12) month period immediately preceding the date the
Change in Control is Consummated.

2.4       “Beneficial Ownership” shall mean beneficial ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act.

2.5       “Benefit Index” shall mean the Hewitt Associates’ Benefit Index(r), or
if such index is no longer available, cannot be used, or if pursuant to Section
2.6 hereof another Benefits Consultant has been chosen by the Administrative
Committee, such other comparable index utilized by the Benefits Consultant.

2.6       “Benefits Consultant” shall mean Hewitt Associates or such other
nationally recognized employee benefits consulting firm as shall be designated
in writing by the Administrative Committee upon the occurrence of a Preliminary
Change in Control that would result in a Subsidiary Change in Control.

2.7       “Board of Directors” shall mean the board of directors of the Company.

 

2

 



 

--------------------------------------------------------------------------------

2.8       “Business Combination” shall mean a reorganization, merger or
consolidation of Southern with another corporation or an entity treated as a
corporation for United States income tax purposes.

2.9       “Change in Control” shall mean,

(a)      with respect to Southern, the occurrence of any of the following:

(i)        The Consummation of an acquisition by any Person of Beneficial
Ownership (during the 12 month period ending on the date of the most recent
acquisition by such Person) of 20% or more of Southern’s Voting Securities;
provided, however, that for purposes of this Section 2.9(a)(i), the following
acquisitions of Southern’s Voting Securities shall not constitute a Change in
Control:

(A)        any acquisition directly from Southern;

(B)        any acquisition by Southern;

(C)      any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Southern or any Southern Subsidiary;

(D)      any acquisition by a qualified pension plan or publicly held mutual
fund;

(E)       any acquisition by an employee of Southern or a Southern Subsidiary,
or Group composed exclusively of such employees; or

(F)       any Business Combination which would not otherwise constitute a Change
in Control because of the application of clauses (A), (B) and (C) of Section
2.9(a)(iii);

(ii)       A change in the composition of the Southern Board whereby individuals
who constitute the Incumbent Board cease for any reason to constitute at least a
majority of the Southern Board; or

(iii)      Consummation of a Business Combination, unless, following such
Business Combination, all of the following three conditions are met:

(A)      all or substantially all of the individuals and entities who held
Beneficial Ownership, respectively, of Southern’s Voting Securities immediately
prior to such Business Combination hold Beneficial Ownership, directly or
indirectly, of 65% or more of the combined voting power of the Voting Securities
of the corporation surviving or resulting from such Business Combination,
(including, without limitation, a corporation which as a result of such Business
Combination holds Beneficial Ownership of all or substantially all of Southern’s
Voting Securities or all or substantially all of Southern’s assets) (such
surviving or resulting corporation to be referred to as “Surviving Company”), in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of Southern’s Voting Securities;

 

3

 



 

--------------------------------------------------------------------------------

(B)      no Person (excluding any qualified pension plan, publicly held mutual
fund, Group composed exclusively of Employees or employee benefit plan (or
related trust) of Southern, any Southern Subsidiary or Surviving Company) holds
Beneficial Ownership, directly or indirectly, of 20% or more of the combined
voting power of the then outstanding Voting Securities of Surviving Company
except to the extent that such ownership existed prior to the Business
Combination; and

(C)      at least a majority of the members of the board of directors of
Surviving Company were members of the Incumbent Board on the date of the
Preliminary Change in Control.

(b)       with respect to an Employing Company, the occurrence of any of the
following:

(i)        The Consummation of an acquisition by any Person of Beneficial
Ownership of 50% or more of the combined voting power of the then outstanding
Voting Securities of an Employing Company; provided, however, that for purposes
of this Section 2.9(b)(i), any acquisition by an employee of Southern or a
Southern Subsidiary, or Group composed entirely of such employees, any qualified
pension plan, any publicly held mutual fund or any employee benefit plan (or
related trust) sponsored or maintained by Southern or any Southern Subsidiary
shall not constitute a Change in Control;

(ii)       The Consummation of a reorganization, merger or consolidation of an
Employing Company with another corporation or an entity treated as a corporation
for United States federal income tax purposes (an “Employing Company Business
Combination”), in each case, unless, following such Employing Company Business
Combination, Southern or a Southern Subsidiary Controls the corporation
surviving or resulting from such Employing Company Business Combination; or

(iii)      The Consummation of the sale or other disposition of all or
substantially all of the assets of an Employing Company to an entity which
Southern or a Southern Subsidiary does not Control (“Subsidiary Change in
Control”).

2.10     “COBRA Coverage” shall mean any continuation coverage to which a
Participant or his dependents may be entitled pursuant to Code Section 4980B.

2.11     “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.12     “Common Stock” shall mean the common stock of Southern.

2.13     “Company” shall mean Southern Company Services, Inc., its successors
and assigns.

2.14     “Compensation Committee” shall mean the Compensation and Management
Succession Committee of the Southern Board.

2.15     “Consummation” shall mean the completion of the final act necessary to
complete

 

4

 



 

--------------------------------------------------------------------------------

a transaction as a matter of law, including, but not limited to, any required
approvals by the corporation’s shareholders and board of directors, the transfer
of legal and beneficial title to securities or assets and the final approval of
the transaction by any applicable domestic or foreign governments or
governmental agencies.

2.16     “Control” shall mean, in the case of a corporation, Beneficial
Ownership of more than 50% of the combined voting power of the corporation’s
Voting Securities, or in the case of any other entity, Beneficial Ownership of
more than 50% of such entity’s voting equity interests.

2.17     “Economic Equivalent” or “Economic Equivalence” shall have the meaning
set forth in Section 2.25(f) hereof.

2.18     “Effective Date” shall mean the date of execution hereof.

2.19     “Employee” shall mean each regular full-time or regular part-time
employee of an Employing Company of Grades 10 to 13 (or, if the Grade system is
not used, $130,000 or more of annual base salary rate for the twelve month
period immediately preceding the date the Change in Control is Consummated) not
covered by a collective bargaining agreement between the Employing Company and a
union or other employee representative who is an employee of an Employing
Company on the date the Change in Control is Consummated. The Administrative
Committee may deem one or more Employees of a particular Southern Subsidiary to
be employed by another Employing Company for purposes of this Plan. Such action
shall be in writing and shall cause such an Employee to be entitled to benefits
under this Plan in the event of a Change in Control of his deemed Employing
Company, not his Employing Company. Notwithstanding the above, no Employee shall
participate in the Plan if, prior to a Change in Control, the Employee is
entitled to, and elects to receive, benefits under any other change in control
severance plan, agreement or arrangement.

2.20     “Employee Outplacement Program” shall mean the program established by
an Employing Company from time to time for the purpose of assisting Participants
covered by the Plan in finding employment outside of the Employing Company which
provides for the following services:

(a)      self assessment, career decision and goal setting;

(b)      job market research and job sources;

(c)      networking and interviewing skills;

(d)      planning and implementation strategy;

(e)      resume writing, job hunting methods and salary negotiation; and

(f)      office support and job search resources.

2.21     “Employing Company” or “Employer” shall mean the Company, or any other
Southern Subsidiary, which the Board of Directors may from time to time
determine to bring under the Plan and which shall adopt the Plan, and any
successor of any of them. The term “Employing Company” or “Employer” shall also
mean any other corporation or entity Controlled by a Southern Subsidiary which
the Compensation Committee has determined to bring under the Plan and which
shall adopt the Plan, and any successor of any of them.

 

5

 



 

--------------------------------------------------------------------------------

2.22     “Employing Company Business Combination” shall have the meaning set
forth in Section 2.9(b)(ii) hereof.

2.23     “Equity Based Bonus Plan” shall mean a plan or arrangement that
provides for the grant to participants of stock options, restricted stock, stock
appreciation rights, phantom stock, phantom stock appreciation rights or any
other similar rights the terms of which provide a participant with the potential
to receive the benefit of any increase in value of the underlying equity or
notional amount (e.g., number of phantom shares) from the date of grant through
a subsequent date.

2.24     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

2.25     “Good Reason” shall mean, without an Employee’s express written
consent, after written notice to his Employing Company within ninety (90) days
of the initial occurrence of the condition giving rise to Good Reason as
provided herein, and after a thirty (30) day opportunity for the Employee’s
Employing Company to cure, the continuing occurrence of any of the events
described in Subsections (a)(i), (b)(i), (c)(i), (d)(i) or (d)(ii) of this
Section 2.25. In the case of an Employee or Support Employee claiming benefits
under this Plan upon a Subsidiary Change in Control, the foregoing notice and
opportunity to cure will be satisfied if the Employee or Support Employee
provides to the Administrative Committee a copy of his or her written offer of
employment by the acquiring company within thirty (30) days of such offer along
with a written explanation describing how the terms of such offer satisfy the
requirements of Subsections (a)(ii), (b)(ii), (c)(ii), (d)(iii) or (e) of this
Section 2.25. The Administrative Committee shall make a determination of whether
such written offer of employment satisfies the requirements of Sections
2.24(a)(ii), (b)(ii), (c)(ii), (d)(iii) or (e) hereof upon consultation with the
Benefits Consultant and shall notify the Participant of its decision within
thirty (30) days of receipt of the Participant’s written offer of employment.
Any dispute regarding the Administrative Committee’s decision shall be resolved
in accordance with Article 5 hereof. This definition of “Good Reason” is
intended to constitute an involuntary separation from service as contemplated by
Treasury Regulation section 1.409A-1(n)(2).

(a)      Inconsistent Duties.

 

(i)        Change in Control. A meaningful and detrimental alteration in the
Employee’s position or in the nature or status of his responsibilities from
those in effect immediately prior to the Change in Control.

 

(ii)       Subsidiary Change in Control. In the event of a Subsidiary Change in
Control, Good Reason shall exist if an Employee is offered employment with the
acquiring employer with a job title, duties and status which are materially and
detrimentally lower than the Employee’s job title, duties and status in effect
at his Employing Company on the date the offer of employment is received from
the acquiring company.

 

(b)      Reduced Compensation.

 

(i)        Change in Control. A reduction of five percent (5%) or more by the
Employing Company in any of the following amounts of compensation expressed in
subparagraphs (A), (B) or (C) hereof, except for a less than ten percent (10%),
across-the-board reduction in such compensation amounts similarly affecting
ninety-

 

6

 



 

--------------------------------------------------------------------------------

five percent (95%) or more of the Employees of the Employing Company eligible
for such compensation:

 

(A)      the Employee’s Base Salary;

 

(B)      the sum of the Employee’s Base Salary plus Target Bonus under his
Employing Company’s Short Term Bonus Plan, as in effect on the day immediately
preceding the day the Change in Control is Consummated; or

 

(C)      the sum of the Employee’s Base Salary plus Target Bonus under his
Employing Company’s Short Term Bonus Plan and Long Term Bonus Plan plus the
Target Bonus under his Employing Company’s Equity Based Bonus Plan, each of
which as in effect on the day immediately preceding the day the Change in
Control is Consummated.

 

(ii)       Subsidiary Change in Control. Notwithstanding Section 2.25(a)(i)
hereon, in the event of a Subsidiary Change in Control, Good Reason shall exist
if an Employee or Support Employee is offered Base Salary, Target Bonus under
the acquiring company’s Short Term Bonus Plan and Long Term Bonus Plan and
Target Bonus under the acquiring company’s Equity Based Bonus Plan that, in the
aggregate, is less than ninety percent (95%) of the Employee’s or Support
Employee’s Base Salary plus Target Bonus under his Employing Company’s Short
Term Bonus Plan and Long Term Bonus Plan, plus Target Bonus under his Employing
Company’s Equity Based Bonus Plan, each of which as in effect on the day the
offer of employment is received from the acquiring company;

 

7

 



 

--------------------------------------------------------------------------------

(c)      Relocation.

 

(i)        Employing Company. A change in an Employee’s work location to a
location more than fifty (50) miles from the facility where the Employee was
located on the day immediately preceding the day the Change in Control is
Consummated, unless such new work location is within fifty (50) miles of the
Employee’s principal place of residence on the day immediately preceding the day
the Change in Control is Consummated. The acceptance, if any, by an Employee of
employment by an Employing Company at a work location which is outside the fifty
mile radius set forth in this Section 2.25(c) shall not be a waiver of the
Employee’s right to refuse subsequent transfer by an Employing Company to a
location which is more than fifty (50) miles from the Employee’s principal place
of residence on the day immediately preceding the day the Change in Control is
Consummated, and such subsequent nonconsensual transfer shall be “Good Reason”
under this Agreement;

 

(ii)       Subsidiary Change in Control. Notwithstanding Section 2.25(c)(i)
hereof, in the case of a Subsidiary Change in Control, Good Reason shall exist
if the Employee’s work location under the terms of the offer of employment from
the acquiring employer is more than fifty (50) miles from the Employee’s work
location at his or her Employing Company as of the date the offer of employment
by the acquiring employer is received.

 

(d)      Benefits and Perquisites.

 

(i)        Change in Control - Retirement and Welfare Benefits. The taking of
any action, or the failure to take any action, by the Employing Company that
would directly or indirectly cause a Material Reduction in the Retirement and
Welfare Benefits to which an Employee is entitled under the Employing Company’s
Retirement and Welfare Benefit plans in which the Employee was participating on
the day immediately preceding the day the Change in Control is Consummated.

 

(ii)       Vacation and Paid Time Off. The failure by the Employing Company to
provide an Employee with at least 95% of the number of paid vacation days or, if
applicable, paid time off days to which the Employee is entitled on the basis of
years of service with the Employing Company in accordance with the Employing
Company’s normal vacation policy or the paid time off program (whichever
applicable) in effect on the day immediately preceding the day the Change in
Control is Consummated (except for across-the-board vacation policy or paid time
off program changes or policy or program terminations similarly affecting at
least ninety-five percent (95%) of all Employees of the Employing Company).

 

(iii)      Subsidiary Change in Control. Notwithstanding Section 2.25(c)(i)
hereof, in the event of a Subsidiary Change in Control, Good Reason shall exist
if an Employee or Support Employee is offered a package of Retirement and
Welfare Benefits by the acquiring employer that is not Economically Equivalent,
as determined under Sections 2.25(f) and (g) hereof.

 

(e)       Adoption of Severance Plan. In the event of a Subsidiary Change in
Control, Good Reason shall exist if the offer of employment by the acquiring
employer does not include an agreement to adopt a severance plan substantially
in the form of Exhibit C attached hereto.

 

9

 



 

--------------------------------------------------------------------------------

 

(f)        Economic Equivalence. For purposes of Section 2.25(d)(iii) above, an
acquiring employer’s package of Retirement and Welfare Benefits shall be
considered Economically Equivalent if, in the written opinion of the Benefits
Consultant, the anticipated, employer-provided value of what an Employee or
Support Employee of an Employing Company undergoing a Subsidiary Change in
Control is expected to derive from the acquiring employer’s Retirement and
Welfare Benefits is equal to or greater than ninety percent (90%) of such value
the Employee or Support Employee would have derived from his Employing Company’s
Retirement and Welfare Benefits using the Benefit Index.

 

(g)       Benefit Index Guidelines. For purposes of Section 2.25(f) above, the
following guidelines shall be followed by the Company, the acquiring employer
and the Benefits Consultant in the performance of the Benefit Index
calculations:

 

(i) Upon a Preliminary Change in Control that if Consummated would result in a
Subsidiary Change in Control, the Employing Company and the acquiring employer
shall provide to the Benefits Consultant the applicable benefit plan provisions
for the plan year in which the Subsidiary Change in Control is anticipated to
occur. Plan provisions for the immediately preceding plan year may be provided
if the Benefits Consultant determines that there have been no changes to such
plans that would materially affect the determination of Economic Equivalence. If
the acquiring employer’s relevant plan provisions have not previously been
included in the Benefits Consultant’s Benefit Index database, the acquiring
employer shall provide to the Benefits Consultant such plan information as the
Benefits Consultant shall request in writing as soon as practicable following
such request. The Administrative Committee shall take such action as is
reasonably required to facilitate the transfer of such information from the
acquiring employer to the Benefits Consultant.

 

(ii) The standard Benefit Index assumptions for the plan year from which the
plan provisions are taken shall be used.

 

(iii) The Employing Company shall provide to the Benefits Consultant actual data
for its Employees. The Company shall provide such data for Support Employees
whose Employing Company is the subject of the Subsidiary Change in Control.

 

(iv) The determination of whether or not the acquiring employer's Retirement and
Welfare Benefits are Economically Equivalent to the Retirement and Welfare
Benefits provided to the Employee or Support Employee by his or her Employing
Company shall be determined on an aggregate basis. All assessments shall
consider all benefits in total and no individual-by-individual, plan-by-plan
determination of Economic Equivalence shall be made.

 

2.26     “Group” shall have the meaning set forth in Section 14(d) of the
Exchange Act.

2.27     “Group Health Plan” shall mean the Southern Company Services, Inc.
Healthcare Plan for Retirees, as such plan may be amended from time to time.

 

10

 



 

--------------------------------------------------------------------------------

2.28     “Group Life Insurance Plan” shall mean the Retiree Group Life Insurance
Plan for Southern Company Services, Inc., as such plan may be amended from time
to time.

2.29     “Incumbent Board” shall mean those individuals who constitute the
Southern Board as of January 1, 2009, plus any individual who shall become a
director subsequent to such date whose election or nomination for election by
Southern’s shareholders was approved by a vote of at least 75% of the directors
then comprising the Incumbent Board. Notwithstanding the foregoing, no
individual who shall become a director of the Southern Board subsequent to
January 1, 2009 whose initial assumption of office occurs as a result of an
actual or threatened election contest (within the meaning of Rule 14a-11 of the
Regulations promulgated under the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Southern Board shall be a
member of the Incumbent Board.

2.30     “Long Term Bonus Plan” shall mean any bonus type plan or arrangement
designed to provide incentive based compensation to participants upon the
achievement of objective or subjective goals that measure performance over a
period of more than twelve months.

2.31     “Material Reduction” shall mean (i) any change in a retirement plan or
arrangement that has the effect of reducing the present value of the projected
benefits to be provided to an Employee by five percent (5%) or more, (ii) any
five percent (5%) or more reduction in medical, health and accident and
disability benefits as a percentage of premiums or premium equivalents in
accordance with the Employing Company’s prior practice as measured over a period
of the three previous plan years from the date the Change in Control is
Consummated, or (iii) any five percent (5%) or more reduction in employer
matching funds as a percentage of employee contributions in accordance with the
Employing Company’s prior practice measured over a period of the previous three
plan years from the date the Change in Control is Consummated.

2.32     “Month of Service” shall mean any calendar month during which a
Participant has worked at least one (1) hour or was on approved leave of absence
while in the employ of an Employing Company or any other Southern Subsidiary.

2.33     “Omnibus Plan” shall mean the Southern Company Omnibus Incentive
Compensation Plan, and the Design and Administrative Specifications duly adopted
thereunder, as in effect on the date a Change in Control is Consummated.

2.34     “Participant” shall mean an Employee or Support Employee who meets the
eligibility requirements of Section 3.1 of this Plan.

2.35     “Pension Plan” shall mean The Southern Company Pension Plan or any
successor thereto, as in effect on the date a Change in Control is Consummated.

2.36     “Performance Dividend Program” or “PDP” shall mean the Performance
Dividend Program under the Omnibus Plan or any replacement thereto, as in effect
on the date a Change in Control is Consummated.

2.37     “Performance Pay Program” or “PPP” shall mean the Performance Pay
Program under the Omnibus Plan or any replacement thereto, as in effect on the
date a Change in Control is Consummated.

 

11

 



 

--------------------------------------------------------------------------------

2.38     “Person” shall mean any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d)(2) of Exchange Act.

2.39     “Plan” shall mean the Southern Company Executive Change in Control
Severance Plan.

2.40     “Preliminary Change in Control” shall mean the occurrence of any of the
following as administratively determined by the Southern Committee.

(a)       Southern or an Employing Company has entered into a written agreement,
such as, but not limited to, a letter of intent, which, if Consummated, would
result in a Change in Control;

(b)       Southern, an Employing Company or any Person publicly announces an
intention to take or to consider taking actions which, if Consummated, would
result in a Change of Control under circumstances where the Consummation of the
announced action or intended action is legally and financially possible; or

(c)       Any Person achieves the Beneficial Ownership of fifteen percent (15%)
or more of the Common Stock.

2.41     “Retirement and Welfare Benefits” shall mean benefits provided by the
following types of plans and arrangements: pension plans, defined contribution
plans (matched savings, profit sharing, money purchase, ESOP, and similar plans
and arrangements), plans providing for death benefits while employed or retired
(life insurance, survivor income, and similar plans and arrangements), plans
providing for short-term disability benefits (including accident and sick time),
plans providing for long-term disability benefits and plans providing
health-care benefits (including reimbursements during active employment or
retirement related to expenses for medical, vision, hearing, dental, and similar
plans and arrangements).

2.42     “Separation Date” shall mean the date on which a Participant’s
employment with his Employing Company is terminated; provided, however, that
solely for purposes of Section 3.2(c) hereof, the Separation Date of
Participants who are deemed to be retired pursuant to the provisions of Section
3.3 hereof, shall be the effective date of their retirement pursuant to the
terms of the Pension Plan.

2.43     “Short Term Bonus Plan” shall mean any bonus type plan or arrangement
designed to provide incentive based compensation to participants upon the
achievement of objective or subjective goals that measure performance over a
period of twelve months or less.

2.44     “Southern” shall mean The Southern Company, its successors and assigns.

2.45     “Southern Board” shall mean the board of directors of Southern.

2.46     “Southern Committee” shall mean the committee comprised of the Chairman
of the Southern Board, the Chief Financial Officer of Southern and the General
Counsel of Southern.

2.47     “Southern Subsidiary” shall mean any corporation or other entity
Controlled by Southern or another Southern Subsidiary.

 

12

 



 

--------------------------------------------------------------------------------

2.48     “Subsidiary Change in Control” shall have the meaning set forth in
Section 2.8(b)(iii) hereof.

2.49     “Support Employee” shall mean an Employee of the Company (which shall
continue to be such Employee’s Employing Company for all other purposes of this
Plan) whose employment with the Company:

(a)       Is involuntarily terminated without Cause within two years after the
Change in Control of an Employing Company (other than the Company) and either
(i) spent at least 40% of his working time performing services for such
Employing Company as of the day immediately preceding the day the Change in
Control is Consummated and for one-hundred eighty (180) days prior thereto, or
since commencement of employment by the Company, if shorter, or (ii) is
determined by the Administrative Committee to be involuntarily terminated
without Cause as a result of such Change in Control; or

(b)       Is voluntarily terminated by Employee for Good Reason within two years
after the Change in Control of an Employing Company (other than the Company) and
who spent at least 40% of his working time performing services for such
Employing Company as of the day immediately preceding the day the Change in
Control is Consummated and for one-hundred eighty (180) days prior thereto, or
since commencement of employment by the Company, if shorter. For purposes of
this Section 2.49(b) only, Good Reason shall not include the provisions of
Section 2.25(a), entitled “Inconsistent Duties.”

2.50     “Target Bonus” shall mean the amount of incentive compensation
expressed as either a percent of salary or pay, an expected dollar amount, the
number of awards granted or such other quantifiable measure to determine the
amount to be paid or granted under the terms of the respective Short Term Bonus
Plan, Long Term Bonus Plan or Equity Based Bonus Plan, as used by the Employing
Company or respective acquiring employer to measure the market competitiveness
of its employee compensation programs.

2.51     “Termination for Cause” or “Cause” shall mean an Employee’s termination
of employment with his Employing Company upon the occurrence of any of the
following:

(a)       The willful and continued failure by the Employee to substantially
perform his duties with his Employing Company (other than any such failure
resulting from the Employee’s Total Disability or from the Employee’s retirement
or any such actual or anticipated failure resulting from termination of
employment by the Employee for Good Reason) after a written demand for
substantial performance is delivered to him by the Administrative Committee,
which demand specifically identifies the manner in which the Administrative
Committee believes the Employee has not substantially performed his duties; or

(b)       The willful engaging by the Employee in conduct that is demonstrably
and materially injurious to his Employing Company, monetarily or otherwise,
including but not limited to any of the following:

(i)        any willful act involving fraud or dishonesty in the course of an
Employee’s employment by his Employing Company;

(ii)        the willful carrying out of any activity or the making of any

 

13

 



 

--------------------------------------------------------------------------------

statement by an Employee which would materially prejudice or impair the good
name and standing of his Employing Company, Southern or any other Southern
Subsidiary or would bring his Employing Company, Southern or any other Southern
Subsidiary into contempt, ridicule or would reasonably shock or offend any
community in which his Employing Company, Southern or such other Southern
Subsidiary is located;

(iii)      attendance by an Employee at work in a state of intoxication or
otherwise being found in possession at his workplace of any prohibited drug or
substance, possession of which would amount to a criminal offense;

(iv)      violation of his Employing Company’s policies on drug and alcohol
usage, fitness for duty requirements or similar policies as may exist from time
to time as adopted by the Employing Company’s safety officer;

(v)       assault or other act of violence by Employee against any person during
the course of employment; or

(vi)      Employee’s indictment for any felony or any misdemeanor involving
moral turpitude.

No act or failure to act by an Employee shall be deemed “willful” unless done,
or omitted to be done, by the Employee not in good faith and without reasonable
belief that his action or omission was in the best interest of his Employing
Company.

 

Notwithstanding the foregoing, an Employee shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of the majority of the
Administrative Committee at a meeting called and held for such purpose (after
reasonable notice to the Employee and an opportunity for him, together with
counsel, to be heard before the Administrative Committee), finding that, in the
good faith opinion of the Administrative Committee, the Employee was guilty of
conduct set forth in Section 2.51(a) or (b) hereof and specifying the
particulars thereof in detail.

 

2.52     “Total Disability” shall mean total disability under the terms of the
Pension Plan.

2.53     “Voting Securities” shall mean the outstanding voting securities of a
corporation entitling the holder thereof to vote generally in the election of
such corporation’s directors.

2.54     “Waiver and Release” shall mean the Waiver and Release substantially in
the form of Exhibit A attached hereto.

2.55     “Year of Service” shall mean an Employee’s Months of Service divided by
twelve (12) rounded to the nearest whole year, rounding up if the remaining
number of months is seven (7) or greater and rounding down if the remaining
number of months is less than seven (7). If an Employee has a break in his
service with his Employing Company, he will receive credit under this Plan for
the service prior to the break in service only if the break in service was less
than five years and his service prior to the break exceeds the length of the
break in service.

ARTICLE 3 - SEVERANCE BENEFITS

3.1     “Eligibility.

 

14

 



 

--------------------------------------------------------------------------------

(a)       Employees. Except as otherwise provided herein, any Employee whose
employment is involuntarily terminated by his Employing Company at any time
during the two year period following a Change in Control of Southern or his
Employing Company for reasons other than Cause or who shall voluntarily
terminate his employment with his Employing Company for Good Reason at any time
during the two year period following a Change in Control of Southern or his
Employing Company shall be entitled to participate in this Plan and receive the
benefits described in Section 3.2 hereof, subject to the terms and conditions
described in this Article 3.

(b)       Deemed Employees. An Employee who is deemed to be employed by an
Employing Company other than his actual Employing Company under Section 2.19
hereof shall be entitled to participate in this Plan and receive the benefits
described in Section 3.2 hereof in the same manner as other Employees of the
deemed Employing Company undergoing a Change in Control under Section 3.1(a)
hereof; provided, however, that such deemed Employee will be considered to be an
Employee of the deemed Employing Company solely for purposes of determining
whether he or she is entitled to benefits under this Plan as a result of a
Change in Control of such deemed Employing Company. For all other purposes under
this Plan, such deemed Employee’s actual Employing Company shall be considered.

(c)       Support Employees. A Support Employee shall be entitled to participate
in this Plan and receive the benefits described in Section 3.2 hereof, subject
to the terms and conditions described in this Article 3.

(d)       Limits on Eligibility. Notwithstanding anything to the contrary
herein, an Employee or Support Employee shall not be eligible to receive
benefits under this Plan if the Employee or Support Employee:

(i)        is not actively at work on his Separation Date, unless such Employee
or Support Employee is capable of returning to work within twelve (12) weeks of
the beginning of any leave of absence from work;

(ii)       voluntarily terminates his employment with his Employing Company for
other than Good Reason;

(iii)      has his employment terminated by his Employing Company for Cause;

(iv)      accepts the transfer of his employment to Southern, any Southern
Subsidiary or any employer that acquires all or substantially all of the assets
of Southern;

(v)       accepts the transfer of his employment to any employer (or its
affiliate) that acquires all or substantially all of the assets of a Southern
Subsidiary or his Employing Company and becomes an employee of any such employer
(or its affiliate) following such acquisition (provided, however, that if an
Employee or Support Employee would otherwise have been a Participant in the Plan
but for this Section 3.1(d)(v), such Employee or Support Employee will be a
Participant and eligible for benefits under this Plan except for those
outplacement, severance and welfare benefits described in Sections 3.2(a), (b)
and (c) hereof);

 

15

 



 

--------------------------------------------------------------------------------

(vi)    is involuntarily separated from service with his Employing Company after
refusing an offer of employment by Southern or a Southern Subsidiary, under
circumstances where the terms of such offer would not have amounted to Good
Reason for voluntary termination of employment from his or her Employing Company
by comparing each item of compensation and benefits of such offer of employment
as set forth in Section 2.24(a)(i), (b)(i), (c)(i), (d)(i) and (d)(ii) above,
with such items of compensation and benefits to which he or she is entitled at
his or her Employing Company as of the day immediately preceding the day of such
offer of employment;

(vii)    refuses an offer of employment by an acquiring employer in a Subsidiary
Change in Control under circumstances where such offer does not provide Good
Reason under the requirements of Section 2.24(a)(ii), (b)(ii), (c)(ii), (d)(iii)
or (e) hereof.

(viii)    elects to receive the benefits of any other voluntary or involuntary
severance, separation or outplacement program, plan or agreement maintained by
his Employing Company in lieu of benefits under this Plan; provided however,
that the receipt of benefits under any retention plan or agreement shall not be
deemed to be the receipt of benefits under any severance, separation or
outplacement program for purposes of this Plan.

(ix)    fails to execute and submit a Waiver and Release substantially in the
form of Exhibit A attached hereto within thirty (30) days of his or her
Separation Date.

 

3.2       Benefits. Upon the Employing Company’s receipt of an effective Waiver
and Release, Participants shall be entitled to receive the following benefits:

(a)       Employee Outplacement Services. Each Participant shall be eligible to
participate in the Employee Outplacement Program, which program shall not be
less than six (6) months duration measured from the Participant’s Separation
Date.

(b)       Severance Benefit. Participants shall be paid in cash an amount equal
to two times the Participant’s Annual Compensation, but not in excess of the
Capped Amount. For purposes of this Section 3.2(b), the Capped Amount shall be
the amount otherwise payable under this Section 3.2(b), reduced in such amount
and to such extent that no amount of the payment under this Section 3.2(b), plus
all other “parachute payments” under Code Section 280G, would constitute an
“excess parachute payment” under Code Section 280G, but only to the extent that
if the payment under this Section 3.2(b) were increased by one additional dollar
($1.00), a portion of the payment under this Section 3.2(b) would be an “excess
parachute payment” under Code Section 280G. The calculation of the Capped Amount
and any other determinations relating to the applicability of Code Section 280G
(and the rules and regulations promulgated thereunder) to the payments
contemplated by this Plan shall be made by a nationally recognized firm
specializing in federal income taxes as selected by the Administrative
Committee, and such calculations or determinations shall be binding upon the
Participants, Southern and the Employing Company.

(c)       Welfare Benefit.

 

16

 



 

--------------------------------------------------------------------------------

(i)        Except as provided in Section 3.3 hereof, each Participant shall be
eligible to participate in the Employing Company’s Group Health Plan for a
period of six (6) months for each of the Participant’s Years of Service, not to
exceed a period of five (5) years, beginning on the first day of the first month
following the Participant’s Separation Date unless otherwise specifically
provided under such plan, upon the Participant’s payment of both the Employing
Company’s and the Participant’s premium under such plan. A Participant who
receives this extended medical coverage shall also be entitled to elect coverage
under the Group Health Plan for his dependents who are participating in the
Group Health Plan on the Participant’s Separation Date (and for such other
dependents as may be entitled to coverage under the provisions of the Health
Insurance Portability and Accountability Act of 1996) for the duration of the
Participant’s extended medical coverage under this Section 3.2(c) to the extent
such dependents remain eligible for dependent coverage under the terms of the
Group Health Plan.

(ii)       The extended medical coverage afforded to a Participant pursuant to
this Section 3.2(c) as well as the premiums to be paid by the Participant in
connection with such coverage shall be determined in accordance with the terms
of the Group Health Plan and shall be subject to any changes in the terms and
conditions of the Group Health Plan as well as any future increases in premiums
under the Group Health Plan. The premiums to be paid by the Participant in
connection with this extended coverage shall be due on the first day of each
month; provided, however, that if a Participant fails to pay his premium within
thirty (30) days of its due date, such Participant’s extended coverage shall be
terminated.

(iii)      Any Group Health Plan coverage provided under this Section 3.2(c)
shall be a part of and not in addition to any COBRA Coverage which a Participant
or his dependent may elect. In the event that a Participant or his dependent
becomes eligible to be covered, by virtue of re-employment or otherwise, by any
employer-sponsored group health plan or is eligible for coverage under any
government-sponsored health plan during the above period, coverage under the
Employing Company’s Group Health Plan available to the Participant or his
dependent by virtue of the provisions of this Article 3 shall terminate, except
as may otherwise be required by law, and shall not be renewed. It shall be the
duty of a Participant to inform the Employing Company of his eligibility to
participate in any such health plan.

(iv)      Except as otherwise provided in Section 3.3 hereof, regardless of
whether a Participant elects the extended coverage described in Section 3.2(c)
hereof, the Employing Company shall pay to each Participant a cash amount equal
to the Employing Company’s and the Participant’s cost of premiums for two (2)
years of coverage under the Group Health Plan and Group Life Insurance Plan, as
such Plans were in effect as of the date of the Change in Control.

(d)       Stock Option Vesting. The provisions of this Section 3.2(d) shall
apply to any Participant who, as of the date of the Change in Control, was a
participant in the Omnibus Plan, the defined terms of which are incorporated in
this Section 3.2(d) by reference.

 

17

 



 

--------------------------------------------------------------------------------

(i)        Any of the Participant’s Options and Stock Appreciation Rights
outstanding as of the Separation Date which are not then exercisable and vested,
shall become fully exercisable and vested; provided, that in the case of a
Participant holding a Stock Appreciation Right who is subject to Section 16(b)
of the Exchange Act, such Stock Appreciation Right shall not become fully vested
and exercisable at such time if such actions would result in liability to the
Participant under Section 16(b) of the Exchange Act, provided further that any
such actions not taken as a result of the rules under Section 16(b) of the
Exchange Act shall be effected as of the first date that such activity would no
longer result in liability under Section 16(b) of the Exchange Act.

(ii)       The restrictions and deferral limitations applicable to any of the
Participant’s Restricted Stock and Restricted Stock Units as of the Separation
Date shall lapse, and such Restricted Stock and Restricted Stock Units shall
become free of all restrictions and limitations and become fully vested and
transferable.

(e)       Performance Pay Program. The provisions of this Section 3.2(e) shall
apply to any Participant who, as of the date of the Change in Control, was a
participant in the Performance Pay Program, the defined terms of which are
incorporated in this Section 3.2(e) by reference. Provided the Participant is
not entitled to a Cash-Based Award under the PPP, if the PPP is in place as of
the Participant’s Separation Date and to the extent the Participant is entitled
to participate therein, the Participant shall be entitled to receive cash in an
amount equal to a prorated payout of his Cash-Based Award under the PPP for the
performance period in which the Separation Date shall have occurred, at target
performance under the PPP and prorated by the number of months which have passed
since the beginning of the performance period until the Separation Date.

(f)        Performance Dividend Program. The provisions of this Section 3.2(f)
shall apply to any Participant who, as of the date of the Change in Control, was
a participant in the Performance Dividend Program, the defined terms of which
are incorporated in this Section 3.2(f) by reference. Provided the Participant
is not entitled to a Cash-Based Award under the PDP, if the PDP is in place
through the Participant’s Separation Date and to the extent the Participant is
entitled to participate therein, the Participant shall be entitled to receive
cash for each such Cash-Based Award under the PDP held as of such date based on
a payout percentage of the greater of 50% or actual performance under the PDP
for the performance period in which the Separation Date shall have occurred, and
the sum of the quarterly dividends declared on the Common Stock in the
performance year of and prior to the Separation Date. For purposes of this
Section 3.2(f), payout of each Cash-Based Award under the PDP shall be based
upon the performance measurement period that would otherwise have ended on
December 31st of the year in which the Participant’s Separation Date occurs, all
other remaining PDP performance measurement periods shall terminate with respect
to such Participant and no payment to such Participant shall be made with
respect thereto.

(g)       Other Short Term Incentives Under the Omnibus Plan. The provisions of
this Section 3.2(g) shall apply to any Participant who, as of the date of the
Change in Control is entitled to a Performance Unit or Performance Share award
under the Omnibus Plan. Provided the Participant is not otherwise entitled to a
Performance Unit/Share award under the Omnibus Plan, the Participant shall be
entitled to receive cash in an

 

18

 



 

--------------------------------------------------------------------------------

amount equal to a prorated payout of the value of his Performance Units and/or
Performance Shares for the performance period in which the Separation Date shall
have occurred, at target performance and prorated by the number of months which
have passed since the beginning of the performance period until the Separation
Date.

(h)       Other Short-Term Incentive Plans. The provisions of this Section
3.2(h) shall apply to any Participant who, as of the date of the Change in
Control, is a participant in any other “short term incentive compensation plan”
not otherwise previously referred to in this Section 3.2. Provided the
Participant is not otherwise entitled to a plan payout under any change in
control provisions of such plans, if the “short term incentive compensation
plan” is in place through the Participant’s Separation Date and to the extent
the Participant is entitled to participate therein, the Participant shall be
entitled to receive cash in an amount equal to his award under his respective
Employing Company’s “short term incentive compensation plan” for the annual
performance period in which the Separation Date shall have occurred, at the
Participant’s target performance level and prorated by the number of months
which have passed since the beginning of the annual performance period until the
Separation Date. For purposes of this Section 3.2(h), the term “short term
incentive compensation plan” shall mean any incentive compensation plan or
arrangement adopted in writing by an Employing Company which provides for
annual, recurring compensatory bonuses to participants based upon articulated
performance criteria, and which have been identified by the Board of Directors
and listed on Exhibit B hereto, which may be amended from time to time to
reflect plan additions, terminations and amendments.

(i)        Pro rata Calculation. For purposes of calculating any pro rata
Cash-Based Awards under Section 3.2(e), (f), (g) and (h) hereof, a month shall
not be considered if the determining event occurs on or before the 14th day of
the month, and a month shall be considered if the determining event occurs on or
after the 15th day of the month.

(j)        No Duplicate Benefits. Notwithstanding anything in this Section 3.2
to the contrary, in the event that a Participant has received or is entitled to
receive a Cash-Based Award under the PPP or the PDP as determined under the
provisions of the Southern Company Change in Control Benefits Protection Plan
(the “BPP”) for the Performance Period which includes a Participant’s Separation
Date, then the amount of any such Cash-Based Award under this Plan shall be
reduced dollar for dollar by any such amount received or to be received under
the BPP.

3.3       Coordination with Retiree Medical and Life Insurance Coverage.
Notwithstanding anything to the contrary above, any Participant who is otherwise
eligible to retire pursuant to the terms of the Pension Plan shall be deemed to
have retired for purposes of all employee benefit plans sponsored by the
Employing Company of which the Participant is a participant. A Participant who
is deemed to have retired in accordance with the preceding sentence shall not be
eligible to receive the benefits described in Section 3.2(c) hereof if, upon his
Separation Date, such Participant becomes eligible to receive the retiree
medical and life insurance coverage provided to certain retirees pursuant to the
terms of the Pension Plan, the Group Health Plan and the Group Life Insurance
Plan.

3.4       Payment of Benefits.

(a)        Except as otherwise provided in Section 3.4(b) hereof, the total
amount

 

19

 



 

--------------------------------------------------------------------------------

payable under this Article 3 shall be paid to a Participant in one (1) lump sum
payment within two (2) payroll periods of the later of the following to occur:
(a) the Participant’s Separation Date, or (b) the tender to the Employing
Company by the Participant of an effective Waiver and Release in the form of
Exhibit A attached hereto and the expiration of any applicable revocation period
for such Waiver and Release. In the case of a Separation Date occurring in
December, payment under this Article 3 will be made no earlier than January 1
and no later than March 15 of the following year, provided all other
requirements of the Plan are met, including the receipt of an effective Waiver
and Release. (The foregoing time of payment requirement is intended to satisfy
the requirements of the so-called “short term rule” as described in Treasury
Regulation section 1.409A-1(a)(4) promulgated under Code section 409A and to
ensure that a Participant cannot directly or indirectly designate the taxable
year of the receipt of benefits under the Plan as described in Treasury
Regulation 1.409A-3(a)). In the event payment under this Article 3 is delayed as
a result of a bona fide legal dispute with respect to liability or amount of any
benefit due under the Plan, an effective Waiver and Release shall be tendered at
the time of final resolution of any such dispute on the date payment, if any, is
tendered by the Employing Company.

 

(b)       Notwithstanding anything to the contrary in Section 3.4(a) above, if
the Administrative Committee determines that it is necessary to delay any
payment, or portion thereof, under this Article III in order to avoid any tax
liability pursuant to Code Section 409A(a)(1), such payment, or portion thereof,
shall be delayed for the period set forth in Code Section 409A(a)(2)(B)(i) and
such delayed payment, or portion thereof, shall bear a reasonable rate of
interest as determined by the Administrative Committee.

 

3.5       Benefits in the Event of Death. In the event of the Participant’s
death prior to the payment of all benefits due under this Article 3, the
Participant’s estate shall be entitled to receive as due any amounts not yet
paid under this Article 3 upon the tender by the executor or administrator of
the estate of an effective Waiver and Release.

3.6       Legal Fees. In the event of a bona fide legal dispute between a
Participant and his Employing Company with regard to any amounts due hereunder,
if any material issue in such dispute is finally resolved in the Participant’s
favor, his Employing Company shall reimburse the Participant’s legal fees
incurred with respect to all issues in such dispute in an amount not to exceed
thirty thousand dollars ($30,000).

3.7       No Mitigation. A Participant who receives benefits under Section 3.2
of this Plan shall have no duty or obligation to seek other employment following
his Separation Date and, except as otherwise provided in Subsection 3.1(d)
hereof, the amounts due a Participant hereunder shall not be reduced or
suspended if such Participant accepts such subsequent employment.

3.8       Non-qualified Retirement and Deferred Compensation Plans. Subsequent
to a Change in Control, any claims by a Participant for benefits under any of
the Company’s non-qualified retirement or deferred compensation plans shall be
resolved through binding arbitration in accordance with the procedures and
provisions set forth in Article 5 hereof and if any material issue in such
dispute is finally resolved in the Participant’s favor, the Company shall
reimburse the Participant’s legal fees in the manner provided in Section 3.6
hereof.

ARTICLE 4 - ADMINISTRATION

 

20

 



 

--------------------------------------------------------------------------------

4.1       Administrative Committee.

(a)       The Administrative Committee shall be responsible for the general
administration of the Plan and may appoint other persons or entities to perform
or assist in the performance of any of its duties, subject to its review and
approval. The Administrative Committee shall have the right to remove any such
appointee from his position without cause upon notice.

(b)       The Administrative Committee shall maintain permanent records and
accounts of Participants and of their rights under the Plan and of all receipts,
disbursements, transfers, and other transactions concerning the Plan. Such
accounts, books, and records relating thereto shall be open at all reasonable
times to inspection and audit by the Company and any persons designated thereby.

(c)       The Administrative Committee shall take all steps necessary to ensure
that the Plan complies with the law at all times, including the preparation and
filing of all documents and forms required by any governmental agency;
maintenance of adequate Participant records; recording and transmission of all
notices required to be given to Participants and their beneficiaries; receipt
and dissemination, if required, of all reports and information received from the
Employing Companies; securing of such fidelity bonds as may be required by law;
and doing such other acts necessary for the proper administration of the Plan.
The Administrative Committee shall keep a record of all of its proceedings and
acts, and shall keep all such books of accounts, records, and other data as may
be necessary for proper administration of the Plan. The Administrative Committee
shall notify the Employing Companies upon their request of any action taken by
it, and when required, shall notify any other interested person or persons.

4.2       Powers. The Administrative Committee shall administer the Plan in
accordance with its terms and shall have all powers necessary to carry out the
provisions of the Plan as more particularly set forth herein. The Administrative
Committee shall have the discretionary authority to interpret the Plan
(including any ambiguities herein) and to determine all questions arising in the
administration, interpretation, and application of the Plan. The Administrative
Committee shall adopt such procedures and regulations necessary or desirable for
the discharge of its duties hereunder and may appoint such accountants, counsel,
actuaries, specialists, and other agents as it deems necessary or desirable in
connection with the administration of this Plan. The Administrative Committee
shall be the legal appointed agent for the service of process.

4.3       Compensation of the Administrative Committee. The Administrative
Committee shall not receive any compensation from the Plan for its services.

4.4       Payment of Expenses. The Administrative Committee shall be reimbursed
by the Employing Companies for its reasonable expenses incurred in the discharge
of its duties. Such expenses shall include any expenses incident to its duties,
including, but not limited to, fees of accountants, counsel, actuaries, and
other specialists, and other costs of administering the Plan.

4.5       Indemnification. Each Employing Company shall indemnify the
Administrative Committee against any and all claims, losses, damages, expenses,
and liability arising from its actions or omissions, except when the same is
finally adjudicated to be the result of gross negligence or willful misconduct.
The Employing Companies may purchase at their own expense sufficient liability
insurance for the Administrative Committee to cover any and all claims, losses,
damages, and expenses arising from any action or omission in connection with the

 

21

 



 

--------------------------------------------------------------------------------

execution of the duties as the Administrative Committee.

ARTICLE 5 - ARBITRATION

5.1       General. Any dispute, controversy or claim arising out of or relating
to the Company’s obligations to pay severance benefits under this Plan, or the
breach thereof, shall be settled and resolved solely by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) except as otherwise provided herein. The arbitration shall
be the sole and exclusive forum for resolution of any such claim for severance
benefits and the arbitrators’ award shall be final and binding. The provisions
of this Article 5 are not intended to apply to any other disputes, claims or
controversies arising out of or relating to a Participant’s employment by an
Employing Company or the termination thereof.

5.2       Demand for Arbitration. Arbitration shall be initiated by serving a
written notice of demand for arbitration to the Participant, in the case of an
Employing Company, or to the Administrative Committee, in the case of a
Participant.

5.3       Law and Venue. The arbitrators shall apply the laws of the State of
Georgia, except to the extent pre-empted by federal law, excluding any law which
would require the use of the law of another state. The arbitration shall be held
in Atlanta, Georgia.

5.4       Appointment of Arbitrators. Arbitrators shall be appointed within
fifteen (15) business days following service of the demand for arbitration. The
number of arbitrators shall be three. One arbitrator shall be appointed by the
Participant, one arbitrator shall be appointed by the Employing Company, and the
two arbitrators shall appoint a third. If the arbitrators cannot agree on a
third arbitrator within thirty (30) business days after the service of demand
for arbitration, the third arbitrator shall be selected by the AAA.

5.5       Costs. The arbitration filing fee shall be paid by the Participant.
All other costs of arbitration shall be borne equally by the Participant and his
Employing Company, provided, however, that such Employing Company shall
reimburse such fees and costs in the event any material issue in such dispute is
finally resolved in the Participant’s favor and the Participant is reimbursed
legal fees under Section 3.6 hereof.

5.6       Interim and Injunctive Relief. Nothing in this Article 5 is intended
to preclude, upon application of either party, any court having jurisdiction
from issuing and enforcing in any lawful manner such temporary restraining
orders, preliminary injunctions, and other interim measures of relief as may be
necessary to prevent harm to either party’s interests or as otherwise may be
appropriate pending the conclusion of arbitration proceedings pursuant to this
Article 5 and nothing herein is intended to prevent any court from entering and
enforcing in any lawful manner such judgments for permanent equitable relief as
may be necessary to prevent harm to a party’s interests or as otherwise may be
appropriate following the issuance of arbitral awards pursuant to this Article
5.

ARTICLE 6 - MISCELLANEOUS

6.1       Funding of Benefits. Unless the Board of Directors in its discretion
determines otherwise, the benefits payable to a Participant under the Plan shall
not be funded in any manner and shall be paid by the Employing Companies out of
their general assets, which assets are subject to the claims of the Employing
Companies’ creditors.

 

22

 



 

--------------------------------------------------------------------------------

6.2       Withholding. There shall be deducted from the payment of any benefit
due under the Plan the amount of any tax required by any governmental authority
to be withheld and paid over by the Employing Companies to such governmental
authority for the account of the Participant entitled to such payment.

6.3       Assignment. No Participant or beneficiary shall have any rights to
sell, assign, transfer, encumber, or otherwise convey the right to receive the
payment of any benefit due hereunder, which payment and the rights thereto are
expressly declared to be nonassignable and nontransferable. Any attempt to do so
shall be null and void and of no effect.

6.4       Interpretation. This Plan is intended to comply with the provisions of
Code Section 409A and the Treasury Regulations promulgated thereunder in order
to avoid any additional tax under Code Section 409A(a)(1). In the event it is
necessary to interpret the provisions of this Plan for purposes of its
operation, such interpretation shall, to the extent possible, be consistent with
such intent.

6.5       Amendment and Termination. The Plan may be amended or terminated at
any time by the Board of Directors, provided, however, that no such amendment or
termination of the Plan shall be effective if such amendment or termination is
made or is effective within a period that is (a) six (6) months before or at any
time after, a Preliminary Change in Control of Southern Company and (b) prior to
the earlier of (x) such time as the Board of Directors shall have determined
that the event that gave rise to such Preliminary Change in Control will not be
Consummated or (y) two years following the respective Southern Company Change in
Control unless such amendment or termination during such period (i) has the
effect of increasing benefits to Participants under the Plan, (ii) is determined
by the Board of Directors to be immaterial, (iii) applies solely to individuals
who were not Employees of an Employing Company on the date of the respective
Change in Control or (iv) is more than six (6) months prior to any other
Preliminary Change in Control of Southern Company and any such amendment or
termination applies solely to such other Southern Company Preliminary Change in
Control and the Southern Company Change in Control to which it relates.

IN WITNESS WHEREOF, this Amended and Restated Southern Company Executive Change
in Control Severance Plan has been executed by the Company through its duly
authorized officers, this 31 day of December, 2008, to be effective as provided
herein.

 

 

 

SOUTHERN COMPANY SERVICES, INC.

 

 

 

By:

/s/Patricia L. Roberts

 

 

Its:

Vice President & Associate General Counsel

 

 

23

 



 

 